DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28-45 are a method, claim 46 is media and claim 47 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite the limitation of determining, geographic location of a user; identifying based on the geographic location of the user, at least one story object related to a physical location and generating story content associated with the physical location form at least one story object rendering, via the media device, to render the at least one story object.   The clams as a whole recite a method of organizing human activity and covers a commercial interactions (including; advertising, marketing or sales activities or behaviors; business relations).  The claimed invention determining a geographic location of a user for  identifying the location of user    based on the determined geographic location of a user for injecting story into channel to render at least one story object which is a method of managing interaction between people.  The mere nominal recitation of a 
Step 2A-Pong 2:   The claim as a whole merely describes how to generally “apply” the concept of requesting story based on the geographic location of the user and rendering story object in the computer environment. The claimed computer components (i.e., user devices, processor and software) are recited at a high level of generality and are merely invoked as tools to perform an existing story object rendering process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B: As noted previously, the claim as a whole merely describes how to generally “apply” the concept of rendering story object in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible 

Dependent claims 29-41 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     
Dependent claims 44 recites a limitation further defines the same abstract idea noted in the above claim.  The claim recites posting at least a portion of story content to a social media website, this limitation fails within certain methods of human activity.  Therefore, this limitation is an abstract idea.  The additional limitation of media device for performing the posting step is recited at high-level   of generality for performing a generic functions.  
  
Dependent claims 47 recites additional limitation of media player  (i.e., a desktop computer, a laptop, a netbook, a tablet PC, portable computer, a cell phone, video game system, an e-reader, a kiosk, television, vehicle and an appliance).  The media plyer is recited at a high-level of generality for performing the generic functions of computer functions.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff (US Pub., No., 2012/0122570 A1) in view of Abyhyanker  et  al  (US Pub., No., 2014/018880 A1).

determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
identifying , via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ); and  
causing, via the media device, to render the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including generating an interactive object (paragraph [0046]). AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).  
Baronoff filed to teach the corresponding advertisement is generated associated with physical location for at least one story object.  
However, Abyhyanker teaches generating story content associated with physical location from the at least one story object (Fig. 10, and paragraph [0027], discloses associated the hot news story with a specific geographic location paragraphs [0082] discloses a user interface view 1000 of a hot news,…, paragraph [0083], discloses   location bay be space geographic location associated with hot news ... and paragraph [0090], discloses user generated content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify generating an interactive object of Baronoff with associate with hot story base the specific geographic location of Abyhyanker in order to provide users with information with timely information about a news story related to the geographic location of the users (see Abyhyanker, abstract) 
	With respect to claims 29, Baronoff in view of Abyhyanker  teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the physical location is proximate to the geographic location  (paragraph [0007], discloses user devise is located proximal to a geographic location ). 
With respect to claims 30 Baronoff in view of Abyhyanker teaches elements of claim 29, furthermore, Baronoff teaches the method wherein physical location is a geographic location of the user (paragraph [0007], discloses user devise is located proximal to a geographic location). 
 
With respect to claims 31 Baronoff in view of Abyhyanker  teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the at least one story content comprises at least one of the following: coupon, a location photo, a bar code, a telephone number and an email address t (paragraph [0115], discloses coupon/money, game coupon/money, etc.   ...). 
With respect to claims 32 Baronoff in view of Abyhyanker  teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the story content comprise a map (paragraph [0074], discloses object recognitions servers with reference map of the object).
With respect to claims 33 Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the story content comprise transmedia content (paragraph [0038], discloses providing a story-drive augmented reality (AR) Experience that includes a plurality  of scenario..).
With respect to claims 34 Baronoff in view of Abyhyanker  teaches elements of  claim 28 furthermore, Baronoff teaches the  method   wherein the story content comprise interactive content (paragraph [0063], discloses an interactive elements ). 
With respect to claims 35, Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the interactive content comprise at least two of the following types of media: text, audio, video, print, fax, a phone call email, device control a web site and channel change(paragraph [0059], disclose videos, voice, text and audio). 
  wherein the story content is part of a game the interactive game (paragraph [0015], discloses an interactive game in which player operation the user devices.., two or more of the plurlity of users devices  ). 
With respect to claims 37 Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the story content comprise time line (paragraph [0065], discloses time of data). 
With respect to claims 38 Baronoff in view of Abyhyanker  teaches elements of claim 37, furthermore, Baronoff teaches the method wherein the time line social media timeline (paragraph [0065], discloses time of data). 
With respect to claims 39 Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the step of identifying  the at least one story object comprises obtaining the at least one story object from a story database (paragraph [0026], discloses data obtained from the server identify the association the animation element with geographic location  .. ).
 With respect to claims 40 Baronoff in view of Abyhyanker teaches elements of claim 39, furthermore, Baronoff teaches the method further comprises using at least one of the geographic location of the user and physical location to obtain the at least one object from the story database (paragraph [0026], discloses data obtained from the server identify the association the animation element with geographic location ..).
paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
With respect to claims 42, Baronoff in view of Abyhyanker teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the tory content including rendering a progress bar in the media player indicting progress associated with content (paragraph [0117], discloses scenario slues may be provided based on single user goal completion and/or multi user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in a specific location [updating the progress bar in a real-time]). 
With respect to claims 43, Baronoff in view of Abyhyanker teaches elements of claim 28, furthermore, Baronoff teach the method wherein the at least one story object comprises a collectable (paragraph [0087], discloses user collect the current items). 
With respect to claims 44, Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teach the method further comprising posting, via the media device at least portion of the story content to a social media website (paragraph [0022], disclose replacing a portion of the representation of the real-space area).
With respect to claims 45, Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teach the method further comprising varying, via the media device an (paragraph [0066], discloses maintained an immersed experience for the user and paragraph [0067], discloses maintaining  the immersed environment). 
With respect to claims 46, Baronoff in view of Abyhyanker  teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the story content in the media player is render according to the immersion level (paragraph [0066], discloses maintained an immersed experience for the user)
With respect to claims 47, Baronoff in view of Abyhyanker  teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the media player is selected from the group consisting of: a desktop computer, a laptop, a netbook, a tablet PC, a portable computer, a cell phone, a video game system, an e-reader, a kiosk, a television, a vehicle, and an appliance (paragraph [0089], discloses user’s smart devise , home computer/laptop, or any number of other devise used within the example scenario).
With respect to claim 48, Baronoff teaches a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
identifying , via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ); and  
causing, via the media device, to render the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including generating an interactive object (paragraph [0046]). AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130])  
Baronoff filed to teach the corresponding advertisement is generated associated with physical location for at least one story object.  
However, Abyhyanker teaches generating story content associated with physical location from the at least one story object (Fig. 10, and paragraph [0027], discloses associated the hot news story with a specific geographic location paragraphs [0082] discloses a user interface view 1000 of a hot news,…, paragraph [0083], discloses   location bay be space geographic location associated with hot news ... and paragraph [0090], discloses user generated content).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify generating an interactive object of Baronoff with associate with hot story base the specific geographic location of Rinearson in order to provide users with information with timely information about a news story related to the geographic location of the users (see Abyhyanker, abstract) 
With respect to claim 49, Baronoff teaches a computer-based interactive game apparatus comprising: 
a processor (Fig. 4, 402 discloses processor and paragraph [0007], discloses associating, by a process, an element with the geographic coordinate);
a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor (paragraph [0069], discloses one or more servers may include a hardware computer readable medium, e.g., memory 403, within instructions to cause a processor .., execute a set of steps...,) to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
identifying , via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ); and  
rendering , via the media device the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including generating an interactive object (paragraph [0046]). AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).  Baronoff filed to teach the corresponding advertisement is generated associated with physical location for at least one story object.  
 	However, Abyhyanker teaches generating story content associated with physical location from the at least one story object (Fig. 10, and paragraph [0027], discloses associated the hot news story with a specific geographic location paragraphs [0082] discloses a user interface view 1000 of a hot news,…, paragraph [0083], discloses   location bay be space geographic location associated with hot news ... and paragraph [0090], discloses user generated content).  (see Abyhyanker, abstract) 
The following prior arts applied in this office action:
Baronoff (US Pub., No., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer 
Abhyankar et al (US Pub., No., 2014/0236201 A1) discloses a method and system of private neighborhood social networks, according to one embodiment. In one aspect, a method of providing users of information with timely information about a news story related to the geographic locations of the users includes receiving a submission of a news story from the Internet via a computer network interface device.  
 
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682